UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 05-6051



BENANCIO CARAVAJAL,

                                               Petitioner - Appellant,

             versus


THEODIS   BECK,       Secretary,   North   Carolina
Department   of       Correction;   MICHAEL   BELL,
Superintendent         of   Pender     Correctional
Institution,

                                              Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-03-750)


Submitted:    April 29, 2005                    Decided:   May 20, 2005


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benancio Caravajal, Appellant Pro Se.        Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Benancio Caravajal seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).     The order is not appealable unless a circuit justice or

judge     issues    a   certificate     of     appealability.       28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent "a substantial showing of the denial of a constitutional

right."    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d
676, 683-84 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Caravajal has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented     in   the

materials      before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED




                                       - 2 -